                  Case 2:18-bk-23070-SK                 Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08            Desc
                                                         Main Document    Page 1 of 11


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Creditor
                       7   TRINITY FINANCIAL SERVICES, LLC.

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                              LOS ANGELES DIVISION
                   11

                   12      In re                                                Case No. 2:18-bk-23070-SK

                   13      JACK DAMUSCA,                                        Chapter Number: 13

                   14                               Debtor,                     CREDITOR TRINITY FINANCIAL
                                                                                SERVICES, LLC’S OBJECTION TO
                   15                                                           CONFIRMATION OF CHAPTER 13 PLAN

                   16                                                           Date:        January 10, 2019
                                                                                Time:        10:00 a.m.
                   17                                                           Dept:        1575

                   18

                   19               TRINITY FINANCIAL SERVICES, LLC (“TRINITY”) hereby objects to confirmation

                   20      of the Debtor’s proposed Chapter 13 Plan [Docket. No. 9] (the “Plan”) in the above-referenced

                   21      matter. This objection is based on the authorities cited herein and on such additional submissions

                   22      and argument as may be presented at or before the confirmation hearing. In support of this

                   23      Objection, Trinity respectfully states as follows:

                   24      I.       INTRODUCTION

                   25               This is the sixth (6th) bankruptcy filing affecting the subject property. The Debtor’s

                   26      spouse and the Debtor—and the same Debtor’s counsel that has assisted them with the five

                   27      previous bankruptcies—had their last abortive filing fail in late September 2018, after having

                   28      failed to 1) address the Chapter 13 trustee’s objections and 2) provide adequate protection to
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                     OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                           -1-         PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK              Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08              Desc
                                                      Main Document    Page 2 of 11


                       1   secured creditors. As the Debtor and his spouse have filed a long series of bankruptcy cases in

                       2   order to frustrate foreclosure, Trinity requests that the Court deny confirmation of the Debtor’s

                       3   patently unconfirmable Plan.

                       4   II.      STATEMENT OF FACTS

                       5            1.       Trinity’s claim is evidenced by a Home Equity Line of Credit Agreement and

                       6   Disclosure Statement, executed by Debtor Jack Damusca and dated September 21, 2006, in the

                       7   original principal sum of $46,800 (the “HELOC”). A copy of the HELOC is attached to Trinity’s

                       8   proof of claim no. 2-1 (the “Proof of Claim”) as filed on the Court’s claims register (“CCR”) in

                       9   the instant bankruptcy case and incorporated herein by reference.

                   10               2.       The HELOC is secured by a second deed of trust (the “Deed of Trust”), executed

                   11      by Jack Damusca and Ginette Damusca, Husband and Wife as Joint Tenants, and encumbering

                   12      the real property commonly known as 3512 Floresta Avenue, Los Angeles, CA 90043 (the

                   13      “Property”). A copy of the Deed of Trust is attached to Trinity’s proof of claim no. 2-1 as filed in

                   14      the instant bankruptcy case and incorporated herein by reference.

                   15               3.       Subsequently, the HELOC was assigned to Trinity. Trinity, directly or through an

                   16      agent, is in possession of the original promissory note. See CCR, Claim No. 2-1.

                   17               4.       On January 21, 2011, Debtor, Jack Damusca (the “Debtor”) filed a voluntary

                   18      petition under Chapter 13 of the Bankruptcy Code, and was assigned Bankruptcy Case Number

                   19      2:11-bk-12745-SK (the “First Case”).

                   20               5.       On May 27, 2011, the Court converted the case to a Chapter 7 [First Case Docket

                   21      No. 20].

                   22               6.       On July 12, 2011, the Chapter 7 Trustee filed his Report of No Distribution.

                   23               7.       On October 19, 2011, the Court issued the Debtor’s discharge [First Case Docket

                   24      No. 32].

                   25               8.       On January 2, 2012, the Debtor filed a voluntary petition under Chapter 13 of the

                   26      Bankruptcy Code, and was assigned Bankruptcy Case Number 2:12-bk-10033-NB (the “Second

                   27      Case”) [Second Case Docket No. 1].

                   28               9.       On January 2, 2012, the Debtor filed his Chapter 13 Plan [Second Case Docket
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                            -2-     PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK             Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08               Desc
                                                     Main Document    Page 3 of 11


                       1   No. 4].

                       2             10.     On March 6, 2012, the Debtor filed his First Amended Chapter 13 Plan [Second

                       3   Case Docket Nos. 24 and 25].

                       4             11.     On March 20, 2012, the Court issued its Order Confirming Plan [Second Case

                       5   Docket No. 28].

                       6             12.     On May 3, 2012, Senior Lienholder Aurora Loan Services, LLC (“Aurora”) filed

                       7   for stay relief against the Debtor’s residence, the Property [Second Case Docket No. 34].

                       8             13.     On June 1, 2012, the Court issued its Order Granting Aurora’s Motion for Relief

                       9   from the Automatic Stay [Second Case Docket No. 37].

                   10                14.     On October 15, 2012, the Chapter 13 case was closed [Second Case Docket No.

                   11      50].

                   12                15.     On August 13, 2012, before the Debtor’s Second Case had closed, borrower

                   13      Ginette Damusca (the “Debtor’s Spouse”) filed a voluntary petition under Chapter 13 of the

                   14      Bankruptcy Code, and was assigned Bankruptcy Case Number 2:12-bk-37554-VZ (the “Third

                   15      Case”) [Third Case Docket No. 1].

                   16                16.     On August 27, 2012, the Debtor’s Spouse filed her Statement of Related Cases,

                   17      Summary of Schedules, Statistical Summary of Certain Liabilities, Notice of Available Chapters,

                   18      Schedules A-J, Declaration Concerning Schedules, Statement of Financial Affairs, Certification

                   19      of Employment Income, Disclosure of Compensation of Attorney for Debtor, Verification of

                   20      Creditor Matrix, and Addendum to Chapter 13 Plan [Third Case Docket No. 10].

                   21                17.     On August 27, 2012, the Debtor’s Spouse filed her Chapter 13 Plan [Third Case

                   22      Docket No. 11].

                   23                18.     On November 5, 2012, the Debtor’s Spouse filed her Request for Voluntary

                   24      Dismissal of Chapter 13 Case [Third Case Docket No. 20].

                   25                19.     On November 6, 2012, the Court issued its Order and Notice of Dismissal [Third

                   26      Case Docket No. 22].

                   27                20.     On March 19, 2013, the case was closed [Third Case Docket No. 28].

                   28                21.     On November 19, 2012, just 13 days after voluntarily dismissing her prior
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                 OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                           -3-     PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK              Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08              Desc
                                                      Main Document    Page 4 of 11


                       1   bankruptcy case, the Debtor’s Spouse filed a voluntary petition under Chapter 13 of the

                       2   Bankruptcy Code, and was assigned Bankruptcy Case Number 2:12-bk-48440-BB (the “Fourth

                       3   Case”) [Fourth Case Docket No. 1].

                       4            22.      On November 19, 2012, the Debtor’s Spouse filed her Chapter 13 Plan [Fourth

                       5   Case Docket No. 3].

                       6            23.      On November 21, 2012, the Debtor’s Spouse filed her Notice of Motion and

                       7   Motion for Order Imposing a Stay or Continuing the Automatic Stay [Fourth Case Docket No. 7].

                       8            24.      On December 19, 2012, the Court issued its Order Granting Motion for Order

                       9   Imposing a Stay or Continuing the Automatic Stay [Fourth Case Docket No. 13].

                   10               25.      On January 7, 2013, the Chapter 13 Trustee filed her Objection to Confirmation of

                   11      Chapter 13 Plan [Fourth Case Docket No. 17].

                   12               26.      On April 9, 2013, the Debtor’s Spouse filed her Notice of Conversion to Chapter 7

                   13      [Fourth Case Docket No. 20].

                   14               27.      On April 9, 2013, Senior Lienholder Nationstar Mortgage (“Nationstar”) filed its

                   15      Objection to Confirmation of Chapter 13 Plan [Fourth Case Docket No. 21].

                   16               28.      On April 9, 2013, the Court converted the case to a Chapter 7 [Fourth Case Docket

                   17      No. 22].

                   18               29.      On June 4, 2013, the Chapter 7 Trustee filed his Report of No Distribution.

                   19               30.      On June 26, 2013, Nationstar filed its Notice of Motion and Motion for Relief

                   20      from the Automatic Stay [Fourth Case Docket No. 34].

                   21               31.      On July 15, 2013, the Court issued the Discharge of Debtor [Fourth Case Docket

                   22      No. 39].

                   23               32.      On July 30, 2013, the Court issued the Order Granting Nationstar’s Motion for

                   24      Relief from the Automatic Stay [Fourth Case Docket No. 41].

                   25               33.      On September 4, 2013, the case was closed [Fourth Case Docket No. 43].

                   26               34.      The Damuscas defaulted again under the terms of their HELOC and Deed of Trust.

                   27      On March 8, 2017, Trinity recorded a Notice of Default and Election to Sell.

                   28               35.      On July 19, 2017, a Notice of Sale was recorded with the original foreclosure sale
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                            -4-     PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK              Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08               Desc
                                                      Main Document    Page 5 of 11


                       1   scheduled for August 14, 2017.

                       2            36.      On August 11, 2017, just 3 days prior to the scheduled foreclosure sale, the

                       3   Debtor’s Spouse filed a voluntary petition under Chapter 13 of the Bankruptcy Code, and was

                       4   assigned Bankruptcy Case Number 2:17-bk-19902-VZ (the “Fifth Case”) [Fifth Case Docket No.

                       5   1].

                       6            37.      On August 11, 2017, the Debtor’s Spouse filed her Chapter 13 Plan [Fifth Case

                       7   Docket No. 2].

                       8            38.      On September 14, 2017, the Chapter 13 Trustee filed her Objection to

                       9   Confirmation of Chapter 13 Plan [Fifth Case Docket No. 16].

                   10               39.      On October 6, 2017, the Debtor’s Spouse filed her First Amended Chapter 13 Plan

                   11      [Fifth Case Docket No. 17].

                   12               40.      On October 27, 2017, Trinity Financial Services, LLC (“Trinity”) filed its

                   13      Objection to Confirmation of Chapter 13 Plan [Fifth Case Docket No. 21].

                   14               41.      On May 11, 2018, Trinity filed its Notice of Motion and Motion for Relief from

                   15      the Automatic Stay (the “Motion”) [Fifth Case Docket No. 28].

                   16               42.      On May 22, 2018, the Debtor’s Spouse filed her Response to the Motion [Fifth

                   17      Case Docket No. 30].

                   18               43.      On June 5, 2018, the Chapter 13 Trustee filed her Motion to Dismiss Case [Fifth

                   19      Case Docket No. 37].

                   20               44.      On June 7, 2018, Trinity filed its Stipulation for Adequate Protection re Section

                   21      362 Stay [Fifth Case Docket No. 39].

                   22               45.      On June 14, 2018, the Court issued its Adequate Protection Order [Fifth Case

                   23      Docket No. 45].

                   24               46.      On June 15, 2018, Trinity filed its Notice of Default under Adequate Protection

                   25      Order [Fifth Case Docket No. 46].

                   26               47.      On June 20, 2018, the Debtor’s Spouse filed her Opposition to Trustee’s Motion to

                   27      Dismiss Case [Fifth Case Docket No. 48].

                   28               48.      On September 21, 2018, the Court issued its Order and Notice of Dismissal [Fifth
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                            -5-     PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK              Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08                 Desc
                                                      Main Document    Page 6 of 11


                       1   Case Docket No. 51].

                       2            49.      On November 7, 2018, the case was closed [Fifth Case Docket No. 56].

                       3            50.      On October 15, 2018, a Notice of Sale was recorded with the sale scheduled for

                       4   November 6, 2018, at 10:00 a.m.

                       5            51.      On November 6, 2018, at 12:10 a.m., the day of the scheduled foreclosure sale, the

                       6   Debtor filed the instant voluntary petition herein under Chapter 13 of the Bankruptcy Code, and

                       7   was assigned Bankruptcy Case Number 2:18-bk-23070-SK [Docket No. 1].

                       8            52.      On November 28, 2018, the Debtor filed his Plan providing for monthly payments

                       9   to the Trustee in the amount of $500 per month for 60 months.

                   10               53.      The plan fails to provide for cure of the full pre-petition arrears owed to Trinity on

                   11      account of its secured claim.

                   12               54.      On December 21, 2018, Trinity filed its Proof of Claim secured by the Property

                   13      with a total outstanding balance in the amount of $66,185.16 and a pre-petition arrearage claim of

                   14      $31,050.93. See CCR, Claim No. 2-1.

                   15      III.     ARGUMENT

                   16               55.      The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to

                   17      confirm a Chapter 13 Plan. The burden is on the debtor to demonstrate that the plan meets the

                   18      conditions essential for confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren),

                   19      89 B.R. 87, 93 (B.A.P. 9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet

                   20      this burden.

                   21               A.       The Plan Cannot Be Confirmed Because It Does Not Provide for the Full
                                             Value of Secured Creditors’ Claims
                   22

                   23               56.      11 U.S.C. § 1325(a)(5)(B)(ii) requires a debtor’s Chapter 13 Plan to distribute at

                   24      least the allowed amount of a creditor’s secured claim. See 11 U.S.C. § 1325(a)(5)(B)(ii).

                   25      Furthermore, the requirement that a debtor provide for the full value of a creditor’s secured claim

                   26      is mandatory for plan confirmation. See Barnes v. Barnes (In re Barnes), 32 F. 3d 405, 407 (9th

                   27      Cir. 1994); see also In re Lucas, 3 B.R. 252, 253 (Bankr. S.D. Cal. 1980) (“In order to confirm

                   28      any Chapter 13 Plan, the court must be satisfied . . . that the plan meets all the requirements of §
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                   OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                             -6-     PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK               Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08                 Desc
                                                       Main Document    Page 7 of 11


                       1   1325(a).”). The burden lies with the debtor in demonstrating compliance with section 1325(a).

                       2   Chinichian v. Campolongo (In re Chinichian), 784 F. 2d 1440 (9th Cir. 1986).

                       3            57.      Trinity filed its Proof of Claim on account of its secured claim with a total

                       4   outstanding balance in the amount of $66,185.16 and a pre-petition arrearage claim of

                       5   $31,050.93. See CCR, Claim No. 2-1. However, the Debtor has only provided for pre-petition

                       6   arrears to Trinity in the amount of $22,728.28.

                       7            58.      Section 1322(b)(2) states that a Chapter 13 plan may “modify the rights of holders

                       8   of secured claims, other than a claim secured only by a security interest in real property that is the

                       9   debtor’s principal residence.” Trinity’s claim is secured by the Property, which is the Debtor’s

                   10      principal residence. Thus, the plan may not modify Trinity’s secured claim. See Nobelman v.

                   11      Am. Sav. Bank, 508 U.S. 324, 329, 113 S. Ct. 2106, 2110, 124 L. Ed. 2d 228 (1993)

                   12      (determination that bank’s claim is partially secured “does not necessarily mean that the ‘rights’

                   13      the bank enjoys as a mortgagee, which are protected by § 1322(b)(2), are limited by the valuation

                   14      of its secured claim.”).

                   15               59.      The Debtor’s Plan cannot be confirmed as proposed because it fails to provide for

                   16      Trinity’s pre-petition arrears in full. The Plan therefore violates Sections 1322(b)(2) and (b)(5).

                   17      As the Debtor’s Plan fails to cure Trinity’s claim, it also fails to satisfy 11 U.S.C. §

                   18      1325(a)(5)(B)(ii) and cannot be confirmed as proposed.

                   19               B.       The Plan is Not Feasible
                   20               60.      A reviewing court should confirm a plan only if it appears under all circumstances

                   21      that the plan has a reasonable likelihood of success. In re Craig, 112 B.R. 224, 225 (Bankr. N.D.

                   22      Ohio 1990) (citing In re Anderson, 28 B.R. 628, 630 (Bankr. S.D. Ohio 1982). Here, the Debtor

                   23      has not provided sufficient evidence that his Chapter 13 plan is feasible.

                   24               61.      11 U.S.C. § 1325(a)(6) requires debtors to be able to make all plan payments and

                   25      to comply with the terms set forth in the plan. The Debtor’s Schedule J [Docket No. 1] indicates

                   26      that the Debtor has monthly net income of $273.00. However, the Debtor reaches this amount by

                   27      omitting entirely any payment on his second lien with Trinity. Id. Then, the Debtor inexplicably

                   28      goes on to commit $1,250 a month to payments for his Plan—without saying where he will obtain
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                   OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                             -7-     PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK              Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08                 Desc
                                                      Main Document    Page 8 of 11


                       1   the extra funds. As the Debtor’s monthly payments to Trinity are $508.86 as of the date of filing

                       2   [Claim No. 2], because he omitted monthly payments to Trinity from his schedules, the Debtor

                       3   actually has negative net income of -$235.86 before making any payments at all toward his Plan.

                       4            62.      Trinity’s proof of claim also lists $31,050.93 in prepetition arrearages for the

                       5   Debtor’s second lien [Claim No. 2-1]. Spread over a maximum of sixty months, the Debtor will

                       6   be required to pay $517.52 monthly to the Plan in order to provide for a prompt cure of the pre-

                       7   petition arrears owed to Trinity in sixty (60) months, as required by 11 U.S.C. § 1322(b)(5). As

                       8   the monthly plan payment sufficient to cure Trinity’s pre-petition arrears substantially exceeds

                       9   the Debtor’s available net income, the Debtor lacks any monthly disposable income with which to

                   10      fund the Plan.

                   11               63.      The Debtor clearly does not have the disposable income necessary to fund the Plan

                   12      as proposed. Nor has the Debtor provided any documentation to explain where the additional

                   13      funds would be coming from. As the Debtor already lists two rooms in his residence as being

                   14      rented just to reach the purported net income of $273 [Docket No. 1], it is unclear that the Debtor

                   15      has any flexibility for obtaining further funding for the Plan. Moreover, the Debtor’s monthly

                   16      expenses are unrealistic, as the Debtor has failed to schedule any amounts for medical and dental

                   17      expenses, health insurance, life insurance, property or homeowner’s insurance, taxes, or indeed

                   18      most expenditures. Accordingly, as the Plan is premised on the Debtor’s rather optimistic

                   19      schedules—which even in their best light afford the Debtor only $273 a month—the Plan does

                   20      not have a reasonable likelihood of success and cannot be confirmed as proposed. The Court

                   21      should instead dismiss this case as just the latest effort by the Debtor to frustrate foreclosure.

                   22      ///

                   23      ///

                   24      ///

                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                   OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                             -8-     PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK             Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08              Desc
                                                     Main Document    Page 9 of 11


                       1   IV.      CONCLUSION.

                       2            Based on the foregoing, Trinity respectfully requests that the Plan not be confirmed and

                       3   the case dismissed.

                       4

                       5
                           Dated:           December 26, 2018                 BURKE, WILLIAMS & SORENSEN, LLP
                       6

                       7
                                                                              By:
                       8                                                            Richard J. Reynolds
                                                                                    Rafael R. Garcia-Salgado
                       9                                                            Attorneys for Creditor
                                                                                    TRINITY FINANCIAL SERVICES, LLC.
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                  OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                          -9-       PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK             Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08                Desc
                                                    Main Document    Page 10 of 11


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is:
                       3   1851 East First Street, Suite 1550, Santa Ana, CA 92705-4067

                       4   A true and correct copy of the foregoing document entitled (specify): CREDITOR TRINITY
                           FINANCIAL SERVICES, LLC’S OBJECTION TO CONFIRMATION OF CHAPTER 13
                       5   PLAN
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date)
                           12/26/18           , I checked the CM/ECF docket for this bankruptcy case or adversary
                       9   proceeding and determined that the following persons are on the Electronic Mail Notice List to
                           receive NEF transmission at the email addresses stated below:
                   10      •       Joseph C Delmotte ecfcacb@aldridgepite.com,
                           JCD@ecf.inforuptcy.com;jdelmotte@aldridgepite.com
                   11      •       Kathy A Dockery (TR) EFiling@LATrustee.com
                           •       Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                   12      nef@bwslaw.com,jgomez@bwslaw.com
                           •       Scott Kosner tyson@tysonfirm.com
                   13      •       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                   14                                                                        Service information continued
                                                                                         on attached page
                   15
                           2. SERVED BY UNITED STATES MAIL:
                   16      On (date) 12/26/18         , I served the following persons and/or entities at the last known
                           addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
                   17      thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed
                           as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
                   18      completed no later than 24 hours after the document is filed.
                           Debtor:                            Co-Debtor/Interested Party:         Judge:
                   19      Jack Damusca                       Ginette Damusca                     Honorable Sandra R. Klein
                           3512 Floresta Ave.                 3512 Floresta Ave.                  United States Bankruptcy
                   20      Los Angeles, CA 90043-             Los Angeles, CA 90043-1849          Court
                           1849                                                                   Central District of California
                   21                                                                             Edward R. Roybal Federal
                                                                                                  Building and Courthouse
                   22                                                                             255 E. Temple Street, Suite
                                                                                                  1582
                   23                                                                             Los Angeles, CA 90012
                                                                                                 Service information continued
                   24                                                                        on attached page
                   25      ///
                   26      ///
                   27      ///
                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                 OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                          - 10 -   PLAN
     SANTA A NA
                  Case 2:18-bk-23070-SK               Doc 16 Filed 12/26/18 Entered 12/26/18 16:54:08             Desc
                                                      Main Document    Page 11 of 11


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5                                                                        Service information continued
                                                                                            on attached page
                       6
                           I declare under penalty of perjury under the laws of the United States that the foregoing is true
                       7   and correct.

                       8
                           12/26/18                 Bernadette C. Antle
                       9    Date                       Printed Name                                Signature
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                OBJECTION TO CONFIRMATION OF CHAPTER 13
  ATTO RNEY S AT LAW
                           IRV #4838-3436-3012 v1                         - 11 -   PLAN
     SANTA A NA
